NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JAMESCY JOHNSON,                            )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D19-299
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 16, 2020.

Appeal from the Circuit Court for Lee
County; Ramiro Mañalich and Nicholas R.
Thompson, Judges.

Brian F. Greenwald of Brian F. Greenwald,
P.A., Fort Lauderdale, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, SILBERMAN, and LUCAS, JJ., Concur.